Citation Nr: 1119270	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  06-16 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 percent for service-connected furuncles of the buttocks.

2.  Entitlement to an initial compensable evaluation for service-connected status post fracture of the left great toe with osteoarthritis for the portion of the appeal period prior to January 21, 2010, and higher than 20 percent for the portion of the appeal period from January 21, 2010.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active honorable service from January 1976 to December 1982.  His bad conduct discharge from his period of active service from December 1982 to June 1984 has been determined by VA administrative decision in May 1990 to be a bar to VA benefits.

This matter arises before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In February 2007, the Veteran testified at a video conference hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing has been reviewed and is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's service-connected furuncles of the buttocks manifested by covering, at most, eight percent of his entire skin.

2.  The Veteran's left great toe disability did not result in impaired function for the portion of the appeal period prior to January 21, 2010.  

3.  The Veteran's left great toe disability resulted in limited range of motion, pain, and tenderness for the portion of the appeal period from January 21, 2010.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation higher than 10 percent for the Veteran's service-connected furuncles of the buttocks have not been met or approximated for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.118, Diagnostic Code 7809-7806 (2010).

2.  The criteria for an initial compensable evaluation for the Veteran's service-connected status post fracture of the left great toe with osteoarthritis have not been met or approximated for the portion of the appeal period prior to January 21, 2010.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code 5284 (2010).

3.  The criteria for an initial evaluation higher than 20 percent for the Veteran's service-connected status post fracture of the left great toe with osteoarthritis have not been met or approximated for the portion of the appeal period from January 21, 2010.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Previous Board Remand

Most recently, in December 2009, the Board remanded the case to the RO via the Appeals Management Center (AMC) for further development and readjudication of the Veteran's claims.  Specifically, the Board ordered the AMC to schedule the Veteran for VA examinations in order to determine the nature and extent of any current manifestations of the Veteran's disabilities.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  When remand orders are not complied with, the Board must ensure compliance.  However, only substantial compliance, not strict compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  VA afforded the Veteran with adequate medical examination in January 2010.  Based on the foregoing, the Board finds that the AMC substantially complied with the December 2009 remand.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In December 2009, April 2009, October 2007, January 2007, and September  2006, and August 2004 correspondence, the RO/AMC advised the Veteran of what the evidence must show to establish entitlement to an increased evaluation for his claimed disorders and described the types of evidence that the Veteran should submit in support of his claims.  The RO/AMC also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  These VCAA notice letters also addressed the elements of degree of disability and effective date.  

Although the decision was subsequently modified, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Vazquez-Flores v. Peake that certain notice elements were required for an increased rating claim.  22 Vet. App. 37 (2008); see Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  However, the Court drew a distinction between the notice requirements for a claim involving an initial disability rating and a claim for additional (increased) compensation of an already-service connected disability and only indicated that the notice requirements were relevant to claims for increased compensation.  Id.  As the issues on appeal involve entitlement to higher initial ratings, the Board finds that no discussion of VA's compliance with the notice elements outlined in Vazquez is necessary in this case.  

Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.  
To fulfill its statutory duty to assist, the RO/AMC afforded the Veteran with compensation and pension examinations in November 2004 and January 2010, obtained the Veteran's VA and private medical records, and associated the Veteran's service treatment records (STRs) and hearing transcript with the claims file.  

To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are, collectively, more than adequate, as the examinations were predicated on a full reading of the private and VA medical records in the Veteran's claims file.  Although the Veteran had challenged the adequacy of the November 2004 examination, the January 2010 examinations included the Veteran's subjective complaints about his disabilities and the objective findings needed to rate the disabilities. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Accordingly, the Board will proceed with appellate review.  

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practically determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of all or part of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology.  It may also be due to pain if supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).  The factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint or pain on movement.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  An appeal from the initial assignment of a disability rating, such as in this case, requires consideration of the entire time period involved and contemplates staged ratings where warranted. Fenderson v. West, 12 Vet. App. 119 (1999).

Furuncles of the Buttocks

Initially, the Board notes that the Veteran was granted service connection for furuncles of the buttocks, evaluated as 10 percent disabling, effective December 31, 2003.  The Veteran appealed seeking a higher disability rating. 

The Veteran's furuncles of the buttocks have been evaluated using hyphenated Diagnostic Code 7809-7806.  Diagnostic Code 7809 specifically directs the rater to rate the disability as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801 through 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability. 38 C.F.R. § 4.118 (2010).  In the present case, the applicable Diagnostic Code is 7806.

Diagnostic Code 7806 provides for a 10 percent rating where at least 5 percent, but less than 20 percent of the entire body is covered, or at least 5 percent but less than 20 percent of exposed areas affected are covered, or there is intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where the condition affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent maximum rating.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2010).

After considering the medical evidence of record, the Board finds that the evidence is not sufficient to establish entitlement to a disability rating higher than 10 percent.  Specifically, the Board observes that the initial VA examination conducted in November 2004 found the Veteran had signs of skin disease on his buttocks with exfoliation, crusting, hyperpigmentation of more than six square inches, and abnormal texture of more than six square inches.  However, there was no ulceration, tissue loss, induration, inflexibility, hypopigmentation, or limitation of motion.  Skin lesion was zero percent in the exposed area and covered about one percent of the whole body.  These skin lesions were not associated with systemic disease and did not manifest in connection with a nervous condition.  The examiner diagnosed the Veteran with furuncles of the buttocks with subjective factors of recurrent cysts on the buttocks and objective factors of residuals of furuncles as noted.  

According to the Veteran's VA treatment records, his furuncles spread to his groin region by September 2006.  Then, the Veteran presented for a second compensation and pension examination in January 2010.  The examiner noted that the Veteran had various antibacterial washes, systemic antibiotics, and occasional intralesional cortisone injections over the years.  He also believed that he had a six-month course of Accutane.  However, he did not have any of these treatments in the previous 12 months.  At the examination, one percent of the Veteran's exposed skin areas were affected and eight percent of his entire body was affected.  Although scarring and/or disfigurement were present, ulceration, exfoliation or crusting, acne or chloracne, and a disfiguring skin condition to the head were not present.  Furthermore, the examiner found that the Veteran's skin disorder affected his occupational functioning in that sitting was difficult and painful when he had a breakout of large, painful boils in the diaper area.  

Thus, the Board finds that the preponderance of the evidence weighs against finding that the Veteran's skin disability affected 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected or required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more but not constantly during the past 12-month period at any point during the appeal period.  Therefore, the Board finds that the Veteran is not entitled to an increased evaluation for his service-connected skin disability, and the Veteran's appeal is denied.

While the evidence shows that the Veteran's disability has affected his employability, such has been contemplated in the assignment of the current 10 percent schedular evaluation.  The evidence does not reflect that his skin disability has caused marked interference with employment (i.e. beyond that already contemplated in the assigned evaluation), or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Thus, referral to the RO for consideration of the assignment of an extra-schedular evaluation under 38 C.F.R. § 3.321 is not warranted.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     



Left Great Toe

The Veteran is currently assigned a noncompensable disability rating for his left great toe disability under Diagnostic Code 5284 for the portion of the appeal period prior to January 21, 2010, and a 20 percent disability rating for the portion of the appeal period from January 21, 2010.  

Under Diagnostic Code 5284, mildly severe disabilities warrant a 10 percent disability rating, moderately severe disabilities warrant a 20 percent disability rating, and severe disabilities warrant a 30 percent disability rating.  The Board observes the Veteran underwent his first compensation and pension examination for his toe disability in November 2004.  The Veteran stated that he was suffering from the residuals of a fractured left great toe with complaints of stiffness.  There was no functional impairment from his disorder, and the Veteran's disability did not cause him to miss any time from work.  The Veteran also complained of foot pain, and the examiner found evidence of degenerative changes and pes planus.  

In July 2004, the Veteran's private doctor wrote that he had left great toe pain secondary to a left great toe fracture in June 1980 that resulted in decreased range of motion and tenderness to palpation.  The Veteran then underwent his second compensation and pension examination in January 2010.  He stated that since his fracture, he continued to have pain, especially in the metatarsophalangeal joint, that was greatest first thing in the morning, with cold or damp weather, and with prolonged walking and pushing himself up on his toes.  The Veteran also told the examiner that his toe was stiff and would swell, although he denied any weakness, heat, redness, or fatigability.  The Veteran complained that his entire foot "goes to sleep" at times and that cold and damp weather would cause flare-ups of great toe pain that lasted all day long.  During these flare-ups, the Veteran experienced increased pain if he tried to climb ladders or steps.  The Veteran did not walk with a cane but said that he preferred steel-toed shoes because there was no pressure on his toe and allowed for less movement in the joint.  He also wore over-the-counter gel inserts in all his shoes and denied any hospitalizations or surgeries for his great toe.

On physical examination, there was no evidence of any joint deformity, deviation, inflammation, or discoloration.  The left foot did not show any signs of callus or fungal infection.  The examiner found that the Veteran had a reduced range of motion of the great toe and reported pain with both flexion and extension in the toe area.  On informal examination, the Veteran's pain was most consistent with plantar flexion of the toe and there was tenderness to palpation of the Veteran's left metatarsophalangeal joint.  There was no evidence, however, of any erythema, edema, increased warmth, or effusion into the joint.  X-rays failed to reveal any dislocation or acute fracture but did show a deformity of the midshaft of the proximal phalanx of the first toe of the left foot and arthritic changes of the left foot.  

Then, the examiner wrote an addendum to her report in March 2011 to include range of motion findings.  The Veteran was able to actively flex his metatarsophalangeal joint actively from zero to 15 degrees with pain throughout and passively flex the joint from zero to 25 degrees.  He was able to extend that same joint actively from zero to 20 degrees with pain throughout and zero to 40 degrees passively.  The Veteran was also able to actively flex his interphalangeal joint from zero to 10 degrees with pain throughout and passively flex it from zero to 25 degrees.  Finally, the Veteran was able to actively extend his interphalangeal joint from zero to 10 degrees with pain throughout and extend it passively from zero to 25 degrees.  The examiner also noted evidence of verbal moaning, facial grimacing, and guarding of the great toe.  Repetition of range of motion did not result in a change in function.

The Board has considered the above evidence and finds that the Veteran's left toe disability did not approximate the criteria for an initial compensable evaluation for the portion of the appeal period prior to January 21, 2010.  In so finding, the Board notes that the Veteran's disability was not moderate because he had no functional impairment.  As for the portion of the appeal period from January 21, 2010, the date of the Veteran's second compensation and pension examination, the Board finds that the Veteran's left toe disability did not approximate the criteria for the next higher 30 percent disability rating.  While the Veteran experienced some limitation of motion, he did not require a cane to walk, and there was no evidence of weakness, heat, redness, fatigability, erythema, edema, increased warmth, or effusion into the joint.  Although the Board acknowledges the Veteran's pain and tenderness, the Board does not find that his disability approximated a severe foot disability.  In fact, the January 2010 compensation and pension examiner described the Veteran's disability as "moderately severe" in her March 2011 addendum.  For the foregoing reasons, the Board finds that the preponderance of the evidence weighs against the assignment of increased evaluations for the Veteran's left toe disability on a schedular basis.

The effect of the Veteran's left foot disability has been contemplated in the currently assigned schedular evaluations, and the evidence does not reflect that the disability at issue caused marked interference with employment (i.e., beyond that already contemplated in the assigned evaluation) or necessitated any frequent periods of hospitalization such that application of the regular schedular standards is rendered impracticable.  There is no unusual or exceptional disability picture.  Thus, referral to the RO for consideration of the assignment of an extra- schedular evaluation under 38 C.F.R. § 3.321 (2010) is not warranted.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     



	(CONTINUED ON NEXT PAGE)







ORDER

1.  Entitlement to an initial evaluation higher than 10 percent for service-connected furuncles of the buttocks is denied.

2.  Entitlement to an initial compensable evaluation for service-connected status post fracture of the left great toe with osteoarthritis for the portion of the appeal period prior to January 21, 2010, and higher than 20 percent for the portion of the appeal period from January 21, 2010, is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


